In re application of						:
Nilar International AB		
								:	DECISION ON
Serial No. 16/469,934					:	PETITION

Filed:	June 14, 2019					:
For: A BATTERY MODULE CASING, A BATTERY 
        MODULE AND A BATTERY

This is a decision on the Petition under 37 CFR 1.181 filed on February 25, 2022 to request withdrawal of the final rejection of February 8, 2022.

In a final Office Action dated November 8, 2021, the Examiner relied upon DE
202004019262 to Celxpert to teach features of claim 4. Specifically, the Examiner
pointed out that the protrusions 52 in Fig. 5 of Celxpert are “evenly distributed” along the
periphery of the metal plates, as recited in claim 4.

Applicant filed an Amendment and a Request for Continued Examination (“RCE”)
on January 11, 2022. The Amendment canceled claim 4 and amended independent claim 1 to recite that the lateral extensions are “evenly balanced”. 

The Examiner issued a Final Office Action whereby the Examiner relied upon Celxpert to teach “evenly balanced”. The Examiner cited two new entirely different portions of the reference. The Examiner pointed out that the protrusions A2 in Figs. 1 and 2 of the reference are “evenly balanced.”  Second, the Examiner cited paragraphs [0007]-[0009]  of Celxpert, which discusses structural features not previously asserted. The rejection is factually based on a different portion of the Celxpert reference.

It would not be proper to make final a first Office action immediately after the filing of an RCE if the first Office action includes a new ground of rejection. MPEP §$1207.03(a)(4) indicates that if the Examiner relies on a different structure than the one on which the examiner previously relied, then the rejection should be designated as a new ground of rejection. 

DECISION

The petition is GRANTED.  

The Finality of the February 8, 2022 office action is withdrawn. The period for response continues to run from February 8, 2022. 




/ALEXA D NECKEL/___________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

Capitol City TechLaw, PLLC344 Maple Avenue West, #333Vienna VA 22180